Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al in view of Riley, for the reasons given in the last Office Action. Applicant’s argument, that neither Radhakrishnan et al nor Riley teach or suggest a composition containing an ethoxylated soybean oil, is not germane, since the rejection is not predicated on a holding that Radhakrishnan et al and Riley individually disclose a composition containing an ethoxylated soybean oil. Applicant’s argument, that Radhakrishnan et al and Riley lack any teaching that would motivate a POSITA to combine the references, is not convincing, since the rejection is not predicated on a “combination” of the references. Riley is merely relied on for disclosing in Paragraph [0327] that soybean oil is a vegetable oil, and in Paragraph [0346] that plant oils are typically ethoxylated when used in agricultural compositions. One of ordinary skill in the art would appreciate from such disclosures of Riley that ethoxylated soybean oil could be used as the ethoxylated vegetable oil disclosed in col. 6, lines 59-62 of Radhakrishnan et al. Applicant’s argument, that the KSR Court noted that obviousness cannot be proven merely by showing that the elements of a claimed device were known in the prior art, but that it must be shown that those of ordinary skill in the art would have some apparent reason to combine the known elements in the fashion claimed, is not convincing, since Radhakrishnan et al suggest at col. 6, lines 59-62 that any suitable ethoxylated vegetable oil would function in the composition, which would include the ethoxylated soybean oil suggested by Riley.
Claims 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al in view of Riley, as applied to claims 1 and 7 above, further in view of Otomo et al, even further in view of Morash et al (US 2019/0048307) (newly cited), (with reliance on corresponding provisional application No. 62/544,579). It would be further obvious from Otomo et al in view of provisional application No. 62/544,579 to employ ethoxylated macadamia oil as the ethoxylated vegetable oil in the composition of Radhakrishnan et al. One of ordinary skill in the art would be motivated to do so, since Otomo et al establish the equivalence between soybean oil and macadamia nut oil as vegetable oils in Paragraph [0060], and provisional application No.62/544,5769 establishes the synonymous relationship between “macadamia oil” and “macadamia nut oil” in Paragraph [0045]. 
Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al in view of Riley, further in view of Otomo et al, even further in view of Morash et al (with reliance on corresponding provisional application No. 62/544,579), as applied to claims 1 and 4 above, still further in view of Jordan et al ‘835 (US 2015/0374835) (newly cited). It would be still further obvious from Jordan et al to employ ethoxylated macadamia nut oil containing an average of between about 10 and about 19 ethoxylations per molecule. One of ordinary skill in the art would be motivated to do so, since Jordan et al ‘835 establishes in Paragraph [0013] that ethoxylated oils such as ethoxylated macadamia nut oil typically have 10 to 22 ethoxylations per molecule when used in compositions.
Claim 16 is objected to under 37 CFR 1.75 (b) as constituting a substantial duplicate of claim 4.
Claims 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Lynch et al (US 9,796,896) (newly cited) discloses a fertilizer additive which includes palmitoleic acid. (See col. 4, lines 17-25 and claims 1 and 3. However applicant’s claim 10 requires the presence of a water-soluble or water-miscible oil. There is no teaching, disclosure or suggestion in Lynch et al to include a water-soluble or water-miscible oil in the composition. Although Riley (US 2018/0251776) discloses vegetable oils such as soybean oil as a liquid carrier for endophyte compositions in Paragraph [0327], there is no teaching, disclosure or suggestion in either Lynch et al or Riley to include the vegetable oils of Riley in the composition of Lynch et al. Nor would there be any motivation from the prior art to do so. Accordingly claims 10-15 are not rejected over Lynch et al alone, or Lynch et al in view of Riley. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736